Citation Nr: 1234761	
Decision Date: 10/05/12    Archive Date: 10/12/12

DOCKET NO.  04-38 936	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus type II, to include as due to herbicide exposure in Vietnam.  

2.  Entitlement to service connection for AL Amyloidosis, to include as due to herbicide exposure in Vietnam.  

3.  Entitlement to service connection for prostate cancer, to include as due to herbicide exposure in Vietnam.  

4.  Entitlement to service connection for kidney and ureter disability, to include as due to herbicide exposure in Vietnam.  

5.  Entitlement to service connection for a lung disability, to include as due to herbicide exposure in Vietnam.  

6.  Entitlement to service connection for bone disease, to include as due to herbicide exposure in Vietnam.  

7.  Entitlement to service connection for blood disease, to include as due to herbicide exposure in Vietnam.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

C.L. Krasinski, Counsel


INTRODUCTION

The Veteran served on active duty from June 1966 to June 1969.  Service records show that he served in the Republic of Vietnam and he was awarded a Combat Infantryman's Badge and Vietnam Service Medal.   

This case comes to the Board of Veterans' Appeals (Board) on appeal of RO rating decisions dated in July 2003, October 2007, and March 2012.  

The matters on appeal were remanded to the RO in December 2007 and February 2010 for additional development.  

The issue of entitlement to an earlier effective date for the award of entitlement to a total rating based on individual unemployability due to service-connected disabilities has been raised by the record in the Veteran's July 2012 statement, but has not been adjudicated by the RO.  Therefore, the Board does not have jurisdiction over this issue, and it is referred to the RO for appropriate action.  

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.


FINDINGS OF FACT

1.  The Veteran is shown to have received the Combat Infantryman's Badge for his service in the Republic of Vietnam during the Vietnam era.

2.  The weight of the evidence shows that the Veteran does not have current diagnoses of diabetes mellitus type II, AL Amyloidosis, prostate cancer, a kidney disability, a ureter disability, lung cancer, a bone disorder other than arthritis of the thoracolumbar spine and herniated nucleus pulposus of the cervical spine, or a blood disorder or disease other than anemia.     

3.  The Veteran's prostatitis, benign prostate hypertrophy, anemia, and chronic obstructive pulmonary disease with asthma component first manifested many years after service and are not shown to be due to an event or incident of the Veteran's active service, to include herbicide exposure.       
    

CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for diabetes mellitus type II, to include as due to presumed exposure to Agent Orange, have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).  


2.  The criteria for entitlement to service connection for AL Amyloidosis, to include as due to presumed exposure to Agent Orange, have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).  

3.  The criteria for entitlement to service connection for prostate cancer, prostatitis, and benign prostate hypertrophy, to include as due to presumed exposure to Agent Orange, have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).  

4.  The criteria for entitlement to service connection for a kidney and ureter disorder, to include as due to presumed exposure to Agent Orange, have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).

5.  The criteria for entitlement to service connection for a lung disorder, to include chronic obstructive pulmonary disease and asthma, to include as due to presumed exposure to Agent Orange have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).   

6.  The criteria for entitlement to service connection for a bone disorder, to include as due to presumed exposure to Agent Orange, have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).  

7.  The criteria for entitlement to service connection for a blood disorder and anemia, to include as due to presumed exposure to Agent Orange, have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The RO provided VCAA notice letters to the Veteran in July 2003, July 2007, October 2008, November 2011, and November 2011.  The letters notified the Veteran of what information and evidence must be submitted to substantiate a claim for service connection including as due to herbicide exposure, as well as what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  

The Veteran was also told to inform VA of any additional information or evidence that VA should have, and was told to submit evidence in support of his claims to the RO.  The content of the letters complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

The requirements of VCAA also include notice of a disability rating and an effective date for award of benefits if service connection is granted.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran was provided with notice of the type of evidence necessary to establish a disability rating and effective dates in the October 2008 and November 2011.  The claims were readjudicated in October 2009, March 2010, and May 2012.    

In light statements by the Veteran and his current representative , the Board finds that the record shows that the Veteran has been afforded a meaningful opportunity to participate in the adjudication of his claims.  The Board finds the duty to notify provisions of the VCAA have been fulfilled. 

The Board finds that all relevant evidence has been obtained with regard to the Veteran's claims, and VA's duty to assist requirements have been satisfied.  

The Veteran's service treatment records were obtained and associated with the claims file.  The VA treatment records dated from 1972 to June 2010 were obtained and associated with the claims folder.  Pertinent private medical records were obtained and associated with the claims file.  In July 2007, October 2008, February 2011, and February 2012, the Veteran stated that he had no additional information or evidence to submit in support of his claims.  There is no other identified relevant evidence that has not been accounted for.  

The Veteran was afforded a VA examination in 2012 in order to obtain a medical opinion as to whether the Veteran currently had diabetes mellitus type II.  In October 2003, a VA medical opinion was obtained as to whether the claimed lung disorder was related to an event or incident in active service.   

VA has not afforded the Veteran a comprehensive medical examination relating to his claims for service connection for the claimed bone disorder, blood disorder, prostate disorder, and kidney and ureter disorder.  The Board finds that such an examination is not necessary to render a decision under the circumstances of this case.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i).

Under McLendon, in disability compensation claims, VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon; supra.  

A VA examination under the standards of McLendon is not warranted in this case.  As will be discussed in detail below, there is no competent evidence of prostate cancer or a kidney, ureter, bone disorder, or a blood disorder other than anemia.  The Veteran has not provided any lay statements as to symptoms in service or after service.  There is no evidence of symptoms or diagnoses of the claimed disorders in service or a continuity of symptoms since service.  The Veteran has only made general assertions that he has these disorders and these disorders are related to service.  There is no information or evidence which associates the claimed anemia, chronic obstructive pulmonary disorder, prostatitis, or benign prostate hypertrophy to injury or event in service.  

Thus, the Board finds that referral of this claim for an examination to obtain a medical opinion under the circumstances here presented would be a useless act.  The duty to assist is not invoked, even under McLendon, as there is no showing of necessary elements from the McLendon analysis.  

There is no competent evidence of an event, injury, or disease occurred in service or that otherwise indicates possible relationships to service.  Since there is "no reasonable possibility exists that such assistance would aid in substantiating the claim," a remand for further development is not warranted.  38 U.S.C.A. §  103A(a)(2).

The Board finds that there is no reasonable possibility that further assistance would aid in substantiating these claims.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  


2.  Pertinent Law and Regulations

Service connection will be granted for disability resulting from a disease or injury incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "Chronic."  When the disease entity is established, there is no requirement of evidentiary showing of continuity.  

A continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection requires competent evidence showing, (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995).   

In addition, if a Veteran served continuously for ninety (90) or more days during a period of war or after December 31, 1946, and if primary anemia, arthritis, cardiovascular-renal disease, calculi of the kidney, diabetes mellitus, and nephritis became manifest to a degree of 10 percent or more within one year from the date of the Veteran's termination of such service, that condition would be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  Such a presumption would be rebuttable, however, by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

In order to establish service connection, the facts, as shown by evidence, must demonstrate that a disease or injury resulting in current disability was incurred during service or, if pre-existing active service, was aggravated therein.  38 U.S.C.A. §§ 1110, 1131.  

Service connection may also be granted for a disability initially diagnosed after service when all of the evidence shows it to have been incurred in service.  38 C.F.R. § 3.303(d) (2011).  

Presumptive service connection on the basis of herbicide exposure is provided for specified diseases manifested to a degree of 10 percent within a specified period in a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975.  38 U.S.C.A. § 1116(a).

Service connection based on herbicide exposure will be presumed for certain specified diseases that become manifest to a compensable degree within a specified period of time in the case of certain diseases. 38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e). The following diseases are associated with herbicide exposure for purposes of the presumption: AL amyloidosis, chloracne or other acneform disease consistent with chloracne, Type II diabetes, Hodgkin's disease, ischemic heart disease (including but not limited to acute, subacute and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease, (including coronary spasm) and coronary bypass surgery; and stable, unstable, and Prinzmetal's angina), all chronic B-cell leukemias (including but not limited to hairy cell leukemia and chronic lymphocytic leukemia), multiple myeloma, non-Hodgkin's lymphoma, Parkinson's disease, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and certain soft-tissue sarcomas. Multiple sclerosis is not among those diseases for which presumptive service connection is available.  38 U.S.C.A. § 1116(a)(2); 38 C.F.R. § 3.309(e).

Claims based on Agent Orange exposure are unique in that entitlement is based on an analysis of scientific evidence, ordered by statute. 38 U.S.C.A. § 1116(b).  The Agent Orange Act of 1991 (in part) directed the Secretary of Veteran Affairs to enter into an agreement with the National Academy of Sciences (NAS) to review and summarize the scientific evidence concerning the association between exposure to herbicides used in support of military operations in the Republic of Vietnam during the Vietnam Era and each disease suspected to be associated with such exposure. 

Whenever the Secretary determines that a positive association exists between exposure of humans to an herbicide agent and a disease, the Secretary will publish regulations establishing presumptive service connection for that disease.  If the Secretary determines that a presumption of service connection is not warranted, he must publish a notice of that determination, including an explanation of the scientific basis for that determination.  The Secretary's determination must be based on consideration of NAS reports and all other sound medical and scientific information and analysis available to the Secretary.  See 38 U.S.C.A. § 1116(b)-(c).   

The Secretary has reiterated that there is no positive association between exposure to herbicides and any other condition for which he has not specifically determined that a presumption of service connection is warranted.  See 75 Fed. Reg. 32,540 (June 8, 2010).  Based on the NAS committee report, Veterans and Agent Orange: Update 2008, and the Secretary added additional disorders to the list of those for which the presumption of service connection is available.  See 75 Fed. Reg. 52,303 (Aug. 31, 2010).  

The diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more any time after service, except that chloracne and porphyria cutanea tarda shall have become manifest to a degree of 10 percent or more within a year after the last date on which the Veteran was exposed to an herbicide agent during active military, naval, or air service.  38 C.F.R. § 3.307(a)(6)(ii).

Even if a veteran is not entitled to presumptive service connection for a disease claimed as secondary to herbicide exposure, VA must also consider the claim on a direct service-connection basis.  When a disease is first diagnosed after service but not within the applicable presumptive period, service connection may nonetheless be established by evidence demonstrating that the disease was in fact incurred in service.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

In the case of any veteran who engaged in combat with the enemy in active service with a military, naval, or air organization of the United States during a period of war, campaign, or expedition, the Secretary shall accept as sufficient proof of service connection of any disease or injury alleged to have been incurred in or aggravated by such service, satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service, and, to that end, shall resolve every reasonable doubt in favor of the veteran.  Service connection of such injury or disease may be rebutted by clear and convincing evidence to the contrary.  The reasons for granting or denying service connection in each case shall be recorded in full.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d) (2011). 

The ordinary meaning of the phrase "engaged in combat with the enemy," as used in 38 U.S.C. § 1154(b), requires that a veteran have participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality.  The issue of whether any particular set of circumstances constitutes engagement in combat with the enemy for purposes of section 1154(b) must be resolved on a case-by-case basis.  See VAOPGCPREC 12-99 (October 18, 1999).

In reviewing the record, the Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  Second, the Board must determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  Third, the Board must weigh the probative value of the proffered evidence in light of the entirety of the record. 

In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a layperson.  38 C.F.R. § 3.159 (2011).  Lay evidence may be competent and sufficient to establish a diagnosis of a condition when: (1) a layperson is competent to identify the medical condition (i.e., the condition is simple, for example, a broken leg); (2) a layperson is reporting a contemporaneous medical diagnosis, or; (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (finding that a medical opinion was not required to prove a nexus between a service-connected mental disorder and a drowning that resulted in a Veteran's death, when the Veteran's widow claimed the Veteran committed suicide due to the service-connected mental disorder). 

In ascertaining the competency of lay evidence, the courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183 (1997).  In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr v. Nicholson, 21 Vet. App. at 303 (concerning varicose veins); see also Jandreau, 492 F.3d at 1372 (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flat feet).  

Laypersons have also been found to not be competent to provide evidence in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever). 

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1) (2011).

In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  See generally Caluza v. Brown, 7 Vet. App. 498 (1995).  

The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006); but see Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim).  

After determining the competency and credibility of evidence, the Board must then weigh its probative value.  The Board has the duty to assess the credibility and weight to be given to the evidence.  See Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997), and cases cited therein.  The Court in Madden held that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence".  Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997)

In evaluating the probative value of medical statements, the Board looks at factors such as the health care provider's knowledge and skill in analyzing the medical data.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); see also Black v. Brown, 10 Vet. App. 279, 284 (1997).   

Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Prejean v. West, 13 Vet. App. 444, 448-9 (2000). 

In Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008), the Court found that guiding factors in evaluating the probity of a medical opinion are whether the opinion was based on sufficient facts or data, whether the opinion was the product of reliable principles and methods, and whether the medical professional applied the principles and methods reliably to the facts of the case.  Id.  

The Court indicated that the claims file " is not a magical or talismanic set of documents, but rather a tool to assist VA examiners to become familiar with the facts necessary to form an expert opinion to assist the adjudicator in making a decision on a claim."  Id.   

Once the evidence has been assembled, it is the Board's responsibility to evaluate the evidence.  38 U.S.C.A. § 7104(a).  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

In Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990), the Court of Appeals for Veteran's Claims (Court) stated that "a Veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the evidence must preponderate against the claim.  See also Alemany v. Brown, 9 Vet. App. 518, 519 (1996). 

3.  Analysis

The Veteran asserts that he has diabetes mellitus type II, AL Amyloidosis, prostate cancer, a kidney and ureter disorder, a lung disorder, a bone disorder, and a blood disorder (anemia) that were incurred in and are related to his active service, including his service in Vietnam and the presumed exposure to herbicides.  

The service personnel records show that the Veteran served in Vietnam from November 1966 to March 1967.  The Veteran served in Vietnam during the applicable time period as set forth in 38 U.S.C.A. § 1116, and is therefore presumed to have been exposed to herbicide agents. 38 U.S.C.A. § 1116(f).  

The record shows that the Veteran was awarded a Combat Infantryman Badge and is shown to have had combat service.  For injuries alleged to have been incurred in combat, the provisions of 38 U.S.C.A. § 1154(b) provide a relaxed evidentiary standard of proof to determine service connection.  Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996).  

When an injury or disease is alleged to have been incurred or aggravated in combat, such incurrence or aggravation may be shown by satisfactory lay evidence, consistent with the circumstances, conditions, or hardships of combat, even if there is no official record of the incident.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d) (2011).  

In the present case, the Veteran is not necessarily alleging that these claimed disabilities other than the lung disorder were incurred in combat.  He does allege that he incurred these disabilities due to herbicide exposure.  The Veteran also alleges that he incurred a lung disability when his bunker collapsed.  

The Board finds that the Veteran is competent to describe observable events, such as a bunker collapse.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); see 38 C.F.R. § 3.159(a)(2).  The Board notes that the bunker collapse and the injuries due to the collapse are documented in the service treatment records.  

The Board notes that Section 1154(b) does not create a statutory presumption that a combat veteran's alleged disease or injury is service connected.  Collette v. Brown, 82 F.3d 389, 392 (Fed. Cir. 1996).  Rather, it aids the combat veteran by relaxing the adjudicative evidentiary requirements for determining what happened in service.  Id.  

Section 1154(b) addresses the combat veteran's ability to allege that an event occurred in service while engaging in combat.  See Beausoleil v. Brown, 8 Vet. App. 459, 464 (1996).  That section, however, does not address the questions of either current disability or nexus to service, both of which competent medical evidence is generally required.  Id. citing Caluza v. Brown, 7 Vet. App. 498, 507 (1995).

Service connection for diabetes mellitus type II

The Veteran asserts that he had diabetes mellitus type II due to herbicide exposure.  The claimed diabetes mellitus type II is a presumptive disease due to herbicide exposure listed under 38 C.F.R. § 3.309(e).     

The weight of the evidence establishes that the Veteran does not have a current diagnosis of diabetes mellitus type II.  In reaching this conclusion, the Board has considered that a June 2001 VA treatment record shows a diagnosis of diabetes mellitus, and an August 2009 VA agent orange examination report and an October 2009 addendum indicates that there is a diagnosis of adult onset diabetes mellitus.  

The Veteran was afforded a VA examination in March 2012 to determine whether the Veteran had a current diagnosis of diabetes mellitus.  The examiner reviewed the claims folder and the Veteran's medical history.  The examiner indicated that the Veteran had no history of diagnosis or treatment for diabetes mellitus.  The examiner noted that the Veteran reported that he had been advised in the past to watch his weight and he received his medical care through that VA facility.  The examiner reviewed the records and the glucose plasma tests from 2010 and 2011 and the hemoglobin tests from 2009 to 2011 and found that the diagnostic findings do not meet the criteria for diabetes mellitus.  

The Board finds that the March 2012 VA examination findings to be highly probative since the examiner reviewed the claims folder and diagnostic tests, and reported the basis of the determination.  Factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  In Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008), the Court found that guiding factors in evaluating the probity of a medical opinion are whether the opinion was based on sufficient facts or data, whether the opinion was the product of reliable principles and methods, and whether the medical professional applied the principles and methods reliably to the facts of the case.  Id.  

While the VA treatment records dated in August 2009 and June 2001 show diagnoses of diabetes mellitus, there is no indication as to whether these diagnoses were based upon any diagnostic testing.  It is not clear whether these diagnoses were based upon sufficient fact and data.  Further, the VA treatment records do not show treatment for diabetes mellitus and this disease is not listed on the active medical history.  The Board also notes that the service treatment records do not show any evidence of diabetes mellitus type II.  

The weight of the medical evidence is against the Veteran's lay assertions that he has diabetes mellitus type II.  While the Veteran is competent to state that he has observable symptoms, he is not competent to render a medical diagnosis.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis); see also Jones v. West, 12 Vet. App. 383, 385 (1999) (where the determinative issue is one of medical causation or a diagnosis, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue).  There is no evidence showing that the Veteran has medical expertise and he is not competent to provide any medical diagnoses or medical opinions.  

The Court has held that Congress specifically limited entitlement to service connected benefits to cases where there is a current disability. "In the absence of proof of a present disability, there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

Without competent evidence of a diagnosed disability, service connection for the disorder cannot be awarded.  See Brammer; supra; Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004) (holding that service connection requires a showing of current disability); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (holding that a grant of service connection requires that there be a showing of disability at the time of the claim, as opposed to sometime in the distant past).

Accordingly, on this record, the evidence is found to preponderate against the claim that the Veteran has diabetes mellitus type II that was incurred in service.  The preponderance of the evidence establishes that the Veteran does not have a current diagnosis of diabetes mellitus type II.  

As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Accordingly, the claim of service connection for diabetes mellitus type II on a direct and presumptive basis is denied.  


Service connection for AL Amyloidosis

The claimed AL Amyloidosis is a presumptive disease listed under 38 C.F.R. § 3.309(e).  However, there is no evidence that the Veteran has current diagnoses of AL Amyloidosis.  

The Veteran has not submitted any competent evidence that he currently has a diagnosis of AL Amyloidosis.  He has not provided any lay statements concerning any current symptoms of this disorder.  There is no evidence of treatment or diagnosis of AL Amyloidosis in the service treatment records or in post-service medical records.   

While the Veteran is competent to state that he has observable symptoms, he is not competent to render a medical diagnosis.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis); see also Jones v. West, 12 Vet. App. 383, 385 (1999) (where the determinative issue is one of medical causation or a diagnosis, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue).  There is no evidence showing that the Veteran has medical expertise and he is not competent to provide any medical diagnoses or medical opinions.  

The Court has held that Congress specifically limited entitlement to service connected benefits to cases where there is a current disability.  "In the absence of proof of a present disability, there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

Without competent evidence of a diagnosed disability, service connection for the disorder cannot be awarded.  See Brammer; supra; Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004) (holding that service connection requires a showing of current disability); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (holding that a grant of service connection requires that there be a showing of disability at the time of the claim, as opposed to sometime in the distant past).

The preponderance of the evidence establishes that the Veteran does not have a current diagnosis of AL Amyloidosis.   

As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Accordingly, the claim of service connection for AL Amyloidosis on a direct and presumptive basis is denied.  

Service connection for a prostate disorder to include prostate cancer, a kidney disorder, and a ureter disorder

The Veteran asserts that he had a diagnosis of prostate cancer in the 1980's or 1990's.  The claimed prostate cancer is a presumptive disease listed under 38 C.F.R. § 3.309(e).  However, as discussed below, there is no evidence that the Veteran has a current diagnosis of prostate cancer or a diagnosis of prostate cancer at any time since service separation.   

There is no evidence of a current diagnosis of prostate cancer or a diagnosis of prostate cancer in the past.  VA treatment records show that the Veteran reported having a diagnosis of prostate cancer in Alaska and he had a TURP.  See the August 2007 VA urology consult treatment record.  See also the Veteran's October 2007 statement.  The VA medical center contacted the Elmendorf Air Force Base hospital to search for records of treatment for prostate cancer.  VA medical center was informed by Elmendorf Air Force Base hospital that no pathology reports or blood work on the Veteran were found although he was enrolled there.  

VA treatment records from Anchorage Alaska VA medical center were obtained.  The records show that in August 1989, probable prostatitis was diagnosed.  The VA treatment record indicates that the Veteran had a history of difficulty voiding for several days.  Examination revealed that the prostate was tender.  Benign prostate hypertrophy (BPH) and prostatitis were diagnosed in October 1989.  The Veteran underwent a cystoscopy in October 1989.  The VA treatment records from Anchorage, Alaska do not document a diagnosis of prostate cancer. 

There is evidence of recent treatment for BPH.  See VA treatment records dated in October 2009.  However, there is no evidence of BPH or any other prostate, urinary or kidney disorders in service or for many years after service.  

The available service treatment records show no complaints or findings referable to the prostate, kidneys, or genitourinary system.  The service enlistment examination report dated in May 1966 indicate that examination of the genitourinary system was normal.  Service treatment records indicate that the Veteran had urethral discharge and painful urination in June 1968.  GC smear was positive.  A chronic disorder of the prostate was not diagnosed.    

The service separation examination report dated in February 1969 indicate that examination of the genitourinary system was normal.  The Veteran reported "no" when asked if he had painful or frequent urination, kidney stones, blood in urine, or sugar or albumin in urine.  The Veteran separated from service in June 1969.  

Medical evidence generated soon after service does  not show evidence of a prostate, kidney or genitourinary disorder.  An August 1969 VA examination report indicates that examination of the genitourinary system was normal.  An April 1972 urinalysis was unremarkable and negative.

As noted above, VA treatment records from the Alaska VA medical center shows that prostatitis was diagnosed in August 1989.  The Veteran underwent a cystoscopy in October 1989.  An October 1989 IVP showed probable mild prostatic enlargement.  

A May 1990 VA examination report indicates that examination of the bladder was normal.  A March 1993 VA examination report notes that examination of the genitourinary system was negative.  A May 1993 VA examination report indicates that the Veteran reported that he had no urinary incontinence or bladder problems.  VA treatment records dated in November 1993 shows a diagnosis of prostatitis.  Bactrim was prescribed.   

A November 1998 Agent Orange registry report indicates that kidney and liver functions tests and urinalysis were normal.  The prostate specific antigen was normal.  

A January 2001 VA treatment record indicates that prostate examination was normal.  PSA was within normal limits in March 2005.   

VA treatment records dated in October 2007 show that PSA was 3.75 Ng/ml and normal range was zero to 4 Ng/ml.  A December 2007 VA treatment record notes that the Veteran had an elevated PSA.  In April 2008, BPH with obstruction was diagnosed.  An October 2009 VA treatment record shows a diagnosis of probable BPH.  

There is no evidence of prostatitis until 1989 almost 20 years after service separation.  The first evidence of BPH is in 2008, over 39 years after service separation.  Such a lengthy time interval between service and the earliest post service clinical documentation of the disability is of itself a factor for consideration against a finding that the claimed disease is related to service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

There is no competent evidence of a current kidney or urinary disability or disease.  As noted above, there is no competent evidence of a diagnosis of prostate cancer.  The Veteran has not provided any lay statements as to any symptoms of the claimed disorders.  He has only made general assertions that he currently has these disorders and such disorders were caused by herbicide exposure.  

There is no competent evidence that tends to link his current BPH and any event on incident of the Veteran's period of active service.  There is no medical evidence to support the Veteran's lay assertions that he has a prostate disorder that was incurred in service.  

The Veteran is not competent to render a medical diagnosis or provide a medical opinion as to the medical relationship between any current disorder and any injury, disease or other event of active service.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis); see also Jones v. West, 12 Vet. App. 383, 385 (1999) (where the determinative issue is one of medical causation or a diagnosis, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue).  There is no evidence showing that the Veteran has medical expertise and he is not competent to provide any medical diagnoses or medical causation.  The Veteran is not competent to provide a medical opinion which links the claimed disability to the herbicide exposure in service.  

The Court has held that Congress specifically limited entitlement to service connected benefits to cases where there is a current disability.  "In the absence of proof of a present disability, there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

Without competent evidence of a diagnosed disability, service connection for the disorder cannot be awarded.  See Brammer; supra; Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004) (holding that service connection requires a showing of current disability); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (holding that a grant of service connection requires that there be a showing of disability at the time of the claim, as opposed to sometime in the distant past).

Accordingly, on this record, the evidence is found to preponderate against the claim that the Veteran has a current kidney and ureter disability that was incurred in service or a current diagnosis of prostate cancer.  The evidence is found to preponderate against the claim that the Veteran's prostatitis or BPH was incurred or aggravated in service or is otherwise related to service.   

As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Accordingly, the claim of service connection for a prostate disability to include prostate cancer, prostatitis, and BPH on a direct and presumptive basis is denied.  The claim of service connection for a kidney disorder and a ureter disorder is denied.

Service connection for a lung disorder

The Veteran asserts that he has a lung disorder that was incurred in service to include as due to herbicide exposure.  The Veteran also asserts that he incurred a lung disability when he sustained injuries in a bunker collapse in service in March 1967 and due to the cold and wet weather in Vietnam.    

Lung cancer is a presumptive disease listed under 38 C.F.R. § 3.309(e).  However, as discussed below, there is no evidence that the Veteran has a current diagnosis of lung cancer or a diagnosis of lung cancer at any time since service separation.   

There is evidence of symptoms of chest pain and trouble breathing in service.  Service enlistment examination dated in May 1966 indicate that examination of the chest and lungs was normal.  Chest x-ray examination was negative.  Service treatment records notes that in March 1967, the Veteran sustained injuries when a bunker fell on him.  The treatment records note that he had a sustained contusion on the right upper arm and back.  

Service treatment records dated in September 1968 and October 1968 indicate that the Veteran reported having trouble breathing and chest pains.  An October 1968 service treatment record notes that the Veteran had complaints of pain in the chondrocostal angle and pain with deep breathing.  Another October 1968 record notes that he had pain in the low back and pain with a deep breath.  There was no diagnosis rendered.  A November 1968 service treatment record notes that the Veteran's chest pains were probably mainly psychogenic.  A December 1968 service treatment record notes that the Veteran had left sternal pain.  A January 1969 service treatment record notes that the Veteran reported having trouble breathing at night when he lies flat and he had pain in the left clavicle.    

A February 1969 service separation examination indicates that the Veteran reported having shortness of breath, pain and pressure in his chest, and a chronic cough. He denied having asthma.  Physical examination of the lungs and chest were normal.  Chest x-ray examination was normal.  

The Veteran separated from service in June 1969.  In August 1969, he was afforded a VA examination.  Chest x-ray was normal.  Respiratory examination was negative.  VA treatment records show that in September 1971, the Veteran was treated for bronchitis.  A November 1972 chest x-ray was negative.  

A January 1974 chest x-ray examination revealed that the right hemidiaphragm was moderately elevated compared to the left.  A diagnosis was not made.  A December 1987 lung x-ray examination was within normal limits.  The Veteran was afforded VA examinations in August 1987, May 1990, March 1993, and May 1993 to evaluate various complaints.   A lung or chest disability was not found.  A December 1987 chest x-ray examination was normal.  

The record shows that chronic obstructive pulmonary disease (COPD) was first diagnosed in 1992, over 20 years after service separation.  A June 1992 private medical record shows a diagnosis of COPD and increased right hemidiapragham.  An April 1992 chest x-ray examination shows that there was a calcified right paratrachal node and no other definite abnormalities.  A February 1993 VA treatment record shows a diagnosis of COPD.  A March 1993 chest x-ray examination showed that the right diaphragm was elevated.  There was a questionable infiltrate in the right apical area.  There were no definite abnormalities.  A June 1993 VA annual examination report indicates that the Veteran had COPD.  A March 1998 VA treatment record shows diagnoses of asthma and COPD.  

A February 2007 VA pulmonary consult record indicates that the Veteran had shortness of breath.  The assessment was asthma versus COPD.  Pulmonary function tests were done in April 2007 revealed moderate obstruction.  A November 2006 pulmonary function test showed possible mild restriction.  

More recent VA treatment records show that the Veteran continues to be treated for COPD.  See the VA treatment records dated in January 2010.  

There is no evidence of a lung disorder until 1992, almost 20 years after service separation.  Such a lengthy time interval between service and the earliest post service clinical documentation of the disability is of itself a factor for consideration against a finding that the claimed disease is related to service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

There is no competent evidence that tends to link the current COPD with an asthma component to any event on incident of the Veteran's period of active service.  

In fact, there is medical evidence that establishes that the COPD with an asthma component is not related to the Veteran's active service.  

In October 2003, the RO obtained a VA medical opinion as to whether the COPD with asthma component is related to service.  The VA physician indicated that he reviewed the claims folder.  The VA physician indicated that he was unable to provide an etiology for the COPD with asthma component and the VA physician further opined that it appeared unlikely that it was related to service including the bunker incident in service.  

In evaluating the probative value of medical statements, the Board looks at factors such as the health care provider's knowledge and skill in analyzing the medical data.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); see also Black v. Brown, 10 Vet. App. 279, 284 (1997).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Prejean v. West, 13 Vet. App. 444, 448-9 (2000). 

In Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008), the Court found that guiding factors in evaluating the probity of a medical opinion are whether the opinion was based on sufficient facts or data, whether the opinion was the product of reliable principles and methods, and whether the medical professional applied the principles and methods reliably to the facts of the case.  Id. 

The Court indicated that the claims file "is not a magical or talismanic set of documents, but rather a tool to assist VA examiners to become familiar with the facts necessary to form an expert opinion to assist the adjudicator in making a decision on a claim."  Id.  

The Board finds that the October 2003 VA medical opinion to have great evidentiary weight in deciding this appeal.  The VA physician reviewed the claims folder including the service treatment records and the Veteran's entire medical history before rendering the medical opinion.  

The Veteran's own assertions that the COPD with asthma component is related to his active service to include herbicide exposure and in the alternative, was caused by the bunker collapse, are afforded no probative weight in the absence of evidence that the Veteran has the expertise to render opinions about medical matters.  

Although the Veteran is competent to testify as to observable symptoms, where the determinative issue involves a question of medical diagnosis or causation, only individuals possessing specialized medical training and knowledge are competent to render such an opinion.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  The Veteran is not shown to have medical expertise or to have submitted any medical evidence that supports his assertions.  

In light of the foregoing, the Board concludes that the preponderance of the evidence is against the claim of service connection for a lung disability to include COPD with an asthma component.   

As the preponderance of the evidence is against the Veteran's claims, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).  The claim for service connection for a lung disability to include COPD with an asthma component is denied.




Service connection for bone disease

The Veteran asserts that he had a bone disease that was incurred in active service.  There is no evidence of a current bone disease other than the service-connected thoracolumbar arthritis and herniated nucleus pulposus of the cervical spine.  The service treatment records show no complaints or findings referable to a bone disease.  Medical evidence generated after service separation does not show evidence of a bone disorder or disease.  

While the Veteran is competent to state that he has observable symptoms, he is not competent to render a medical diagnosis.   See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis); see also Jones v. West, 12 Vet. App. 383, 385 (1999) (where the determinative issue is one of medical causation or a diagnosis, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue).  There is no evidence showing that the Veteran has medical expertise and he is not competent to provide any medical diagnoses or medical causation.  

The Court has held that Congress specifically limited entitlement to service connected benefits to cases where there is a current disability. "In the absence of proof of a present disability, there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

Without competent evidence of a diagnosed disability, service connection for the disorder cannot be awarded.  See Brammer; supra; Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004) (holding that service connection requires a showing of current disability); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (holding that a grant of service connection requires that there be a showing of disability at the time of the claim, as opposed to sometime in the distant past).

Accordingly, on this record, the evidence is found to preponderate against the claim that the Veteran has a current bone disability or disease that was incurred in service.  There is no competent evidence of a current diagnosis of a bone disorder or disease.  The evidence is found to preponderate against the claim that the claimed bone disease was incurred or aggravated in service or is otherwise related to service.   

As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Accordingly, the claim of service connection for a bone disease on a direct and presumptive basis is denied.  

Service connection for a blood disorder and anemia 

The Veteran asserts that he has a blood disorder and anemia that were incurred in service to include as due to herbicide exposure.  There is no evidence of any blood disorders other than anemia.  Certain blood diseases are presumptive diseases listed under 38 C.F.R. § 3.309(e).  However, there is no evidence that the Veteran has a current diagnosis of any of the presumptive diseases listed under 38 C.F.R. § 3.309(e) at any time since service separation.   

There is evidence of a diagnosis of anemia after service.  VA treatment records dated in November 2001 show a diagnosis of anemia and it was noted that the Veteran had anemia for 9 years.  A March 2006 lab report indicates that the Veteran had mild normochronic/normocynic anemia.  VA treatment records dated in November 2005 and November 2006 show treatment for anemia.  

There is no evidence of anemia in service or within a year after service separation.  The Veteran was afforded a VA examination in August 1969; anemia was not diagnosed.  There is no evidence of anemia diagnosed within one year of service separation.  Thus, service connection for anemia on a presumptive basis is not warranted.   

The record shows that anemia was first detected in about 1992, over 20 years after service separation.  Such a lengthy time interval between service and the earliest post service clinical documentation of the disability is of itself a factor for consideration against a finding that the claimed disease is related to service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

There is no competent evidence that tends to link his current anemia to any event on incident of the Veteran's period of active service.  

The Veteran's own assertions that the anemia is related to his active service to include herbicide exposure are afforded no probative weight in the absence of evidence that the Veteran has the expertise to render opinions about medical matters.  

Although the Veteran is competent to testify as to observable symptoms, where the determinative issue involves a question of medical diagnosis or causation, only individuals possessing specialized medical training and knowledge are competent to render such an opinion.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  The Veteran is not shown to have medical expertise or to have submitted any medical evidence that supports his assertions.  

There is no evidence of a current blood disorder or disease other than anemia.  The service treatment records show no complaints or findings referable to a blood disease.  Medical evidence generated after service separation does not show evidence of a blood disorder or disease other than anemia.    

The Veteran is not competent to render a medical diagnosis.   See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis); see also Jones v. West, 12 Vet. App. 383, 385 (1999) (where the determinative issue is one of medical causation or a diagnosis, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue).  There is no evidence showing that the Veteran has medical expertise and he is not competent to provide any medical diagnoses or medical causation.  

The Court has held that Congress specifically limited entitlement to service connected benefits to cases where there is a current disability. "In the absence of proof of a present disability, there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  See also Shedden, supra; Gilpin, supra.  

Accordingly, on this record, the evidence is found to preponderate against the claim that the Veteran has a current blood disability or disease to include anemia that was incurred in service.  There is no competent evidence of a medical nexus between the current anemia and injury or event in service.  The medical evidence of record shows that the current anemia first manifested almost 20 years after service.  There is no competent evidence of a current diagnosis of blood disease or disorder other than anemia.  The evidence is found to preponderate against the claim that the claimed blood disability and disease and anemia were incurred or aggravated in service or are otherwise related to service.   

As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Accordingly, the claim of service connection for a blood disease or disorder to include anemia on a direct and presumptive basis is denied.  










	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to service connection for diabetes mellitus type II to include as due to herbicide exposure in Vietnam is denied.   

Entitlement to service connection for AL Amyloidosis to include as due to herbicide exposure in Vietnam is denied.  

Entitlement to service connection for a prostate disorder to include prostate cancer, prostatitis, and benign prostate hypertrophy to include as due to herbicide exposure in Vietnam is denied.   

Entitlement to service connection for kidney and ureter disability to include as due to herbicide exposure in Vietnam is denied.    

Entitlement to service connection for a lung disability to include chronic obstructive pulmonary disease and asthma to include as due to herbicide exposure in Vietnam is denied.   

Entitlement to service connection for bone disease to include as due to herbicide exposure in Vietnam is denied.  

Entitlement to service connection for blood disease and anemia to include as due to herbicide exposure in Vietnam is denied.   




______________________________________________
MICHAEL MARTIN
 Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


